Corson, Jv,
From the admitted facts in this case, it would appear that on December 24, *7501954, on the Pennsylvania Turnpike in this county, there was a collision between a car owned and operated by Eugene L. Quinlan and a truck owned by the Spector Freight System, Inc., and operated by its agent. In this collision, the Quinlan car and the Spector truck were damaged and Mrs. Quinlan injured.
Subsequently, Mr. and Mrs. Quinlan brought suit against Spector in the Federal court in Philadelphia. Sometime thereafter, the Spector Company brought the present suit against Quinlan, seeking to recover for the damages to the Spector truck. Apparently, after answer had been filed to the Montgomery County suit and the matter had been listed for arbitration, the present petition by Quinlan followed.
The question to be decided is whether the present Spector suit against Quinlan should be stayed pending final determination of the suit of the Quinlans against Spector. The ideal way to adjudicate the question involved would be to have both suits heard by the same jury. However, because of the fact that the damages sought by Spector are below the minimum amount necessary to come under Federal court jurisdiction, Spector cannot counterclaim for the damages to his truck in the Federal suit. To stay the present action, therefore, would be a denial of justice to Spector in that he would not be able to maintain the suit in either jurisdiction. Certainly the filing of the suit in the Federal court cannot deprive Spector of its right to seek recovery for its damages. An interesting question as to res ad judicata may later arise, but the courts will only be forced to pass upon that question when, and if, it arises. We feel that Spector’s contention is sustained by the case of Thompson v. FitzGerald, 329 Pa. 497 (1938).
And now, July 31, 1956, for the reasons given, the rule is discharged, petition dismissed and stay refused.